Citation Nr: 1300108	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating for PTSD greater than 50 percent, prior to April 19, 2010, and a rating greater than 70 percent from April 19, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran had a hearing before the Board in March 2011 and the transcript is of record.

The Veteran also perfected appeals seeking entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  These issues have been granted in full by a September 2012 rating decision and, therefore, are no longer before the Board here.

The September 2012 rating decision also granted an increased rating for the Veteran's PTSD to 70 percent, effective April 19, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, this issue, unlike the hearing loss and tinnitus claims, is still properly before the Board here and has been appropriately rephrased above.

The case was brought before the Board in August 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him appropriate VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's complex sleep apnea has not been medically attributed to his service-connected PTSD or any other incident of the Veteran's military service.

2.  During the entire appellate time frame, the Veteran's PTSD is manifested by irritability, angry outbursts, social withdrawal and isolation, sleep disturbances, nightmares, hypervigilence, exaggerated startle response, and intrusive thoughts all causing serious, but not total, social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea, to include secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

2.  The criteria for an increased initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code (DC) 9411 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in November 2007, August 2008, September 2008, and October 2008.  The letters addressed all of the notice elements and, since the most recent letter was sent, the claims have been readjudicated multiple times by the AOJ, most recently in September 2012.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  

A VA examination with respect to the sleep apnea issue on appeal was obtained in September 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With regard to PTSD, the Veteran was provided appropriate VA examinations in 2008, 2010, and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection (Sleep Apnea)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of sleep apnea.  Indeed, the Veteran does not claim in-service incurrence of sleep apnea.  Rather, he believes he either developed sleep apnea or his condition was aggravated because of his service-connected PTSD.

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006 (as is the case here), any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Again, the Veteran believes his PTSD either caused or aggravated his sleep apnea because he frequently suffers with sleep disturbances, nightmares, and an overall inability to stay asleep.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The claims folder contains a private sleep study dated in August 2008, nearly four decades after service, where a "history" of excessive daytime sleepiness and excessive snoring are noted.  At that time, the Veteran was diagnosed with complex sleep apnea, but no opinion with regard to etiology was rendered.  VA outpatient treatment records note the diagnosis, but also do not indicate an opinion with regard to etiology.

The Veteran was afforded a VA examination in September 2011 where the examiner confirmed the diagnosis of complex sleep apnea, but opined the diagnosis is "less likely than not" caused by or aggravated by his PTSD.  The examiner explained that there is no definitive medical evidence that PTSD causes or contributes to sleep apnea.  The Veteran's complaints of nightmares and overall trouble sleeping are clearly associated with PTSD, but are not related to sleep apnea.  The examiner also found noteworthy that during his lengthy marriage, his wife complained of the Veteran's restless sleeping, but never complained of snoring specifically.  For these reasons, the examiner did not see a link between his sleep apnea and PTSD likely. 

The Board finds the VA examiner's opinion persuasive.  It is based on a thorough examination, with consideration of the Veteran's statements, and a complete review of the claims folder.  Also compelling, no medical professional has ever related the Veteran's sleep apnea to his PTSD or any other incident of his military service. 

The Board has considered the Veteran's statements and why he feels his PTSD caused or aggravated his sleep apnea.  Indeed, the 2011 VA examiner acknowledged the Veteran's reported history of restless sleep, nightmares, and an overall inability to stay asleep at night.  The examiner concluded that these sleep disturbances are associated with his PTSD, but are not related to sleep apnea.  As such, the examiner found it unlikely his PTSD has anything to do with his sleep apnea.

The Board finds the medical evidence adequately addressed the Veteran's lay statements and fully explained opinions expressed with medical knowledge and experience.  Accordingly, the Board finds the VA examination and opinion rendered more persuasive than the Veteran's lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Accordingly, the Board concludes service connection of sleep apnea is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD (Inceased Rating)

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In fact, staged ratings were assigned by the RO.  As will be discussed below, the Board finds the Veteran's PTSD has been manifested by consistent manifestations throughout the appellate time frame and, therefore, staged ratings are not appropriate here. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence in this case, to include VA outpatient treatment records and VA examinations throughout time, reflect GAF scores largely ranging from 43 to 48 throughout the appellate time frame.  There is one isolated VA outpatient treatment record dated February 2009 indicating a GAF score of 55, but this is inconsistent with the remaining medical evidence.  

The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Incidentally, a GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

In determining the proper rating for the Veteran at various points of time, the Board relied on GAF scores as assistive and probative evidence, but it is noteworthy that GAF scores are not dispositive and the actually described symptoms in the claims folder were also heavily considered here.  See, Massey, 7 Vet. App. at 207.

The Veteran was afforded VA examinations in May 2008, April 2010, and September 2011.  Although stretching across three years, the manifestations and GAF scores reported at those times are largely similar.  GAF scores were 48, 46, and 48 respectively, for serious symptoms.  All examiners noted the Veteran had a lengthy marriage, which ended in the 1990s.  The Veteran blames the divorce on his PTSD symptoms of irritability, angry outbursts, and an inability to trust. In fact, he told all examiners he was estranged from his five adult children because they blame him for the divorce.  All examiners note the Veteran has somehow managed to stay employed at the same employer for several decades despite his alterations with coworkers.  The Veteran has managed to isolate himself enough to avoid getting fired.  Overall, all three examiners noted the Veteran's social isolation.  While he attends group therapy and church, the Veteran has no regular contacts and no real relationships.  He lives alone and does not participate in any leisure activities.  It was noted that the Veteran liked to fish, but boats are a trigger for him so he avoids the activity.  

All three examiners noted the Veteran was well groomed and did not exhibit any psychotic symptoms, such as hallucinations or delusions.  The Veteran denied suicidal or homicidal ideation.  The Veteran denied panic attacks or inappropriate behavior.  He exhibited fair impulse control, but all examiners noted manifestations of depression, irritability, angry outbursts, sleep disturbances, nightmares, intrusive thoughts, hypervigilence, and overall social isolation.

VA outpatient treatment records similarly note the Veteran's manifestations to mainly include social isolation, but also depression, anxiety, anger, and hypervigilence.  The Veteran was afforded a GAF score of 43 in November 2007 where the physician emphasized the Veteran lived alone and tended to isolate himself.  Aside from one isolated record noting a GAF score of 55, all VA outpatient treatment records indicate GAF scores in the 43 to 48 range.  The Veteran indicated suicidal ideation once, but has never attempted suicide.  One examiner noted the Veteran's difficulty remembering the exact date, but otherwise the Veteran has always been described as well oriented to time and place. 

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  There is no place in time that the Board finds a worsening.  Rather, the Veteran's manifestations have consistently been described to largely include social isolation, sleep disturbances, nightmares, intrusive thoughts, irritability, angry outbursts, hypervigilence, and depression.  These manifestations do not completely fit the 70 percent rating, but include manifestations more severe than those within the 50 percent rating criteria.  For those reasons, the Board finds a 70 percent rating for the entire appellate time frame is warranted, but no higher.

The medical evidence indicates the Veteran has socially isolated himself from family and friends since his divorce from his wife.  While he has somehow managed to stay employed, the medical evidence indicates this is in large part due to his effort to stay isolated at work.  In fact, the Veteran noted many at-work alterations and reprimands despite his efforts.  

The Veteran does not have manifestations normally associated with a 100 percent rating.  The Veteran does not have persistent delusions or hallucinations, grossly inappropriate behavior, or any panic attacks.  The Veteran is not disoriented to time or place and his memory is largely within normal limits.  The examiners all noted the Veteran's ability to maintain the same job for several decades and, therefore, none of the examiners found him totally occupationally impaired due to his PTSD alone.  For those reasons, the Board finds a 70 percent rating is warranted, but no higher for his PTSD. 

Extraschedular Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for sleep apnea, to include secondary to service-connected posttraumatic stress disorder (PTSD) is denied.

Entitlement to an initial rating for PTSD of 70 percent, effective August 7, 2007, but no higher, is granted subject to the laws and regulations governing monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


